Citation Nr: 0430812	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from June 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDINGS OF FACT


1.  The veteran's service entrance examination showed that 
the veteran had normal ears and auditory findings were 
ambiguous as to specific levels of hearing acuity.

2.  Hearing loss was noted during service.

3.  The veteran's service separation examination noted that 
the veteran had hearing loss.

4.  The veteran's hearing loss was incurred in service.


CONCLUSION OF LAW


The grant of service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. 
§ § 3.303, 3.307(a)(1), 3.307(a)(3), 3.309, 3.385, 3.309(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the United States Army from June 1966 
to April 1968.  An entrance physical examination was 
conducted in June 1966.  On the enlistment Standard Form 89, 
the veteran indicated that he suffered from hearing loss.  On 
the enlistment Standard Form 88, the examiner noted that the 
veteran suffered from bilateral hearing loss.  The veteran's 
hearing was tested by an audiometer.  The Board notes that 
prior to November 1, 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  These findings are reported on the left of each 
column.  On November 1, 1967 the ASA standards were changed 
by the International Standards Organization (ISO) and the 
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ANSI standards and are represented by the 
figures in parentheses.  The original set of results that had 
been marked though, are listed below.




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
30 (35)

The following are the results that were written in over the 
original findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5 (5)
N/A
35 (40)
LEFT
15 (30)
35 (45)
45 (55)
N/A
45 (50)

Service medical records from November 23, 1966 indicated that 
the veteran was seen in the dispensary for pain of the left 
ear.  Cerumen was noted in both ears.  The examiner stated 
that an audiogram reflected some combined hearing loss in 
both ears at a high frequency.  The most significant defect 
was air conduction loss in the left ear.    The results of 
the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
0 (10)
10 (20)
N/A
45 (50)
LEFT
30 (45)
30 (40)
45 (55)
N/A
55 (60)

On November 29, 1966 the veteran returned to the dispensary, 
complaining of an earache.  The examiner stated the veteran 
had cerumen in both ears, which were subsequently cleaned.  
On December 7, 1966 the veteran complained of bilateral ear 
pain.  It was noted that the veteran was to be evaluated by 
an ear, nose and throat (ENT) specialist.  On December 12, 
1966 an ENT note stated that the veteran suffered from severe 
hearing loss.  Mastoid x-rays showed the ears to be 
absolutely normal except for marked aeration of the petrous 
apex.

On December 13, 1966 the veteran submitted to a physical 
profile.  The examiner noted that the veteran should not be 
assigned to a duty that required acute bilateral hearing.  On 
December 19, 1966 the veteran was seen at the dispensary 
complaining of an earache of the left ear.  The left ear was 
partially obstructed by cerumen and washed out.  On January 
7, 1967 an ENT note stated that the veteran suffered from 
hearing loss prior to entering service.  No hearing loss was 
noted in the veteran's family.  The results of the audiogram 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
15 (25)
N/A
40 (45)
LEFT
30 (45)
40 (50)
55 (65)
N/A
50 (55)

On the April 1968 separation Standard Form 89, the veteran 
indicated that he had hearing loss and ear nose or throat 
trouble.  The examining physician stated that the veteran had 
hearing difficulty with regard to his left ear.  On the 
separation Standard Form 88, the examiner indicated that the 
veteran had unilateral hearing loss of the left ear.  An 
audiometer was also used to test the veteran's hearing.  The 
Board assumes that since the veteran's hearing was tested 
after November 1, 1967, the results from the audiometer were 
recorded according to the ANSI standards.  The results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
N/A
40
LEFT
30
40
50
N/A
50

There were no medical records associated with the claims 
folder between 1968 and 1987.

The veteran submitted records from Dr. G. dated May 1987.  
The examiner noted that the veteran had hearing loss of the 
left ear and pruritis.  The tympanic membranes were dull with 
chronic otitis externa.  He also had intermittent right 
orbicularis oculi spasms and was exposed to loud noise at the 
factory where he worked.  The examiner stated that the 
veteran had ceased using ear protectors at work due to his 
otitis externa.  An audiologic examination was also 
conducted, but was not interpreted.  The records also 
included a chart documenting the veteran's hearing loss from 
his visits from 1978 to 2001.  The results were as follows:

Left Ear
Right Ear
Date
500
100
0
200
0
300
0
400
0

500
100
0
200
0
300
0
400
0
03/0
1
55
75
80
80
95

25
30
50
85
95
01/0
1
65
75
80
80
100

25
30
55
80
90
01/0
0
55
65
65
65
85

25
15
45
70
75
01/9
9
60
70
75
75
90

20
20
50
80
90
10/9
6
60
80
70
70
85

30
35
45
75
90
10/9
3
55
65
60
60
75

20
25
60
65
70
06/9
2
55
70
65
65
80

20
20
40
60
65
05/9
1
45
50
55
50
65

15
10
25
50
50
12/8
8
55
70
65
70
70

20
15
30
60
55
06/8
8
50
55
55
55
80

15
5
20
50
55
01/8
8
55
70
65
60
70

20
15
30
60
55
12/8
5
45
55
60
60
75

20
10
25
65
65
01/8
2
55
60
65
65
75

20
15
20
60
60
01/8
0
50
60
65
65
75

20
15
25
60
60
12/7
9
55
65
65
65
75

25
20
25
60
60

In September 1999, the veteran was seen by Dr. M.A.M.  The 
veteran submitted an audiologic evaluation, which was not 
interpreted.  The examiner commented that the veteran 
suffered from mild to severe hearing loss.

In September 2002, Mrs. C.L. submitted a letter that stated 
she worked with the veteran from 1968 to 1978.  She claimed 
that the veteran had suffered from hearing loss since the 
time she met him.  Ms. P.L. also submitted a letter that 
stated that she had worked with the veteran from 1968 to 1969 
and that he had demonstrated hearing problems.

In January 2003 the veteran submitted a personal statement 
from Mr. J.L. that stated that he had worked with the veteran 
at the D.C. factory.  Mr. J.L. stated that he was a manager 
from 1975 to 2001 and did not recall the veteran being 
disciplined for a violation of the strictly enforced hearing 
protection policy.  Mr. J.L. also stated that hearing tests 
were conducted annually to ensure that employees were 
properly protected from noise exposure.

Also in January 2003, the veteran submitted a letter from Ms. 
M.P., a registered nurse.  The letter stated that the veteran 
had been an employee of D.C. for over 24 years and had 
complied with the employee conservation regulations of the 
facility.  Ms. M.P. stated that on his initial audiogram, 
bilateral hearing loss was shown with notations of "ringing 
in the ears", "gunfire exposure" and " two years of 
unprotected military hearing exposure."  This audiogram was 
not associated with the claims folder.  Ms. M.P. concluded 
that the veteran's hearing loss was not from industrial 
exposure.

The veteran submitted to a VA audiological examination in 
February 2003.  Audiological results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
80
95
LEFT
50
75
80
80
100

The examiner stated that results indicated a moderate sloping 
to a profound high frequency sensorineural hearing loss for 
the right ear and a moderate sloping to profound loss for the 
left ear.  Impedance tests were supportive of the results and 
normal middle ear function.  Speech discrimination scores 
based on the Maryland CNC word list were 76 percent for the 
right ear and 4 percent for the left ear.  The examiner 
concluded, after a review of the claims folder, past 
audiograms, physicians reports, civilian employment history 
and VA audiological findings, that the veteran's hearing loss 
was less likely than not to have been aggravated by military 
service.

The veteran submitted to a private audiological examination 
at the C.C., D.O.O. in July 2003.  The examiner stated that 
the veteran provided and he reviewed a multitude of documents 
and hearing tests dating back to 1966.  The veteran claimed 
that while in the Army, he had been exposed to rifle range 
noise and artillery.  He stated that on one occasion when 
practicing with pogo sticks, he was hit on the left side of 
the head and rendered nearly unconscious.  He noted 
progressive hearing loss in his left ear from approximately 
the time he began driving trucks in the Army.  Upon physical 
examination, the veterans tympanic membranes were noted to be 
thick bilaterally, the external canals were mildly irritated, 
but there was no obstruction in the canal and no fluid in the 
middle ear space.

The veteran's audiogram demonstrated an asymmetrical hearing 
loss pattern.  In the right ear, he had a mild low-frequency 
sensory neural loss that progressed to a severe high-
frequency sensory neural loss in the higher frequencies.  In 
the left ear, he had moderate, bordering on severe hearing 
loss in the low frequencies that progressed to a severe 
hearing loss in the high frequencies.  His discrimination 
score was very poor on the left side at 32 percent, 
suggesting inner ear damage.  It was only 60 percent in the 
right ear and correlated with the disparity between the low-
frequency and high-frequency hearing.  The diagnosis was 
severe mixed 


hearing loss bilaterally.  The audiogram included with the 
letter was not fully interpreted.

The examiner noted the only discrepancy in the veteran's 
records was the audiogram conducted in June 1966.  It was 
apparent that someone had crossed out the normal hearing 
levels and inserted higher threshold hearing losses on both 
sides.  It was unclear why this was done.  The examiner 
concluded that the veteran's hearing loss could have been 
caused by his exposure to noise in the military.  He stated 
that the left ear was generally more exposed to noise when a 
right-handed person shot a rifle, and there was additional 
exposure to truck drivers on the left side.  If the original 
audiogram report of June 1966 was indeed correct, the 
assumption must be made that the veteran sustained most of 
his hearing loss with his noise exposure.

In September 2003, the RO requested that a second VA 
examination be performed to reconcile the previous February 
2003 VA examination stating the veteran's hearing loss was 
less likely than not related to noise exposure in service, 
and the private audiological examination of July 2003 which 
stated his hearing loss was related to service.

In November 2003, the reconciliation VA examination took 
place.  The examiner noted the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
75
95
LEFT
50
75
80
80
95

The examiner stated that the veteran had moderate to profound 
mid to high 





frequency sensorineural loss in the right ear and a moderate 
to profound sensorineural loss in the left ear.  Speech 
recognition scores were 82 percent in the right ear and 20 
percent in the left ear utilizing Maryland CNC recorded word 
lists.  Speech stinger and pure tone stinger at 500 Hz and 
2000 Hz were negative.  Impedance showed Type A tympanograms 
with no acoustic reflexes bilaterally.  The otoscopic 
examination also showed the external ear canals to be clear 
bilaterally.

In an addendum dated January 2004, the examiner stated that 
the results and opinions were the same from both VA 
audiologists.  The entrance and exit audiograms were within 
test/retest variability in all frequencies with hearing loss.  
The examiner stated that he did not feel that the veteran's 
increased hearing loss was a result of military service.  No 
further explanation was given to reconcile the differing 
opinions.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. §3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition 

to that symptomatology.  Id.  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  To rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, the VA 
must show by clear and unmistakable evidence (CUE) both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3 - 2003.  The General Counsel found the 
provisions of 38 C.F.R. § 3.304(b) to be inconsistent with 
38 U.S.C.A. § 1111, insofar as § 3.304(b) states that the 
presumption of soundness may be rebutted solely by CUE that 
the disease or injury existed prior to service.  Id.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2004).

It is clear that the veteran currently suffers from a hearing 
impairment pursuant to 38 C.F.R. § 3.385.  The audiological 
assessments conducted at the VA medical facility in February 
and November 2003 and the private examination conducted in 
July 2003 indicated an auditory threshold of 40 decibels or 
greater for at least one of the five tested frequencies.  The 
issue that must be decided is whether the veteran's hearing 
loss is due to acoustic trauma in service.

Upon entering active duty in the United States Army in June 
1966, the examiner noted and the veteran indicated that he 
suffered from bilateral hearing loss.  After basic training, 
the veteran stated he was given no auditory protection while 
on the firing range and later claimed he was hit on the head 
during training.  In October 1966 the veteran was transferred 
to Germany and was a heavy truck operator.  He was 
subsequently transferred to a guard unit to protect 
ammunition, then to the PX for the remainder of his tour.  He 
claims that exposure to loud noises from rifle fire and the 
heavy trucks caused his hearing loss.

The Board notes that there are conflicting audiometric 
results noted on the entrance Standard Form 88.  As there is 
no way to determine why the original results were crossed 
out, the benefit of the doubt is given to the veteran, and 
the Board will use the original results as a basis for 
comparison with the other audiometric tests performed during 
service, at separation, and after service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2004).  The 
simple fact is that on the front of the entrance examination 
report the examiner rated the ears and the auditory acuity as 
normal.  Consequently, based in this record, the veteran must 
be given the presumption of soundness,

It was not established that the veteran suffered from hearing 
loss prior to entering service and it was not established 
that the veteran's hearing trouble did not increase during 
service.  Even if the evidence is interpreted to find that 
the veteran did have hearing loss prior to entering service, 
there is no CUE that the veteran's hearing loss did not 
become worse during service.  As such, the presumption of 
soundness is not rebutted.  See VAOPGCPREC 2 - 2003.

According to the original audiometric results recorded in 
June 1966, the veteran's scores for his right ear were 25 dB, 
20 dB, 20 dB, n/a, and 15 dB; scores for the left ear were 25 
dB, 20 dB, 20 dB, n/a, and 35 dB for the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) respectively.  The 
veteran's service medical records indicate that he was seen 
for ear pain in November and December 1966 and in January 
1967.  The audiogram conducted in November 1966 demonstrated 
an increase in hearing loss in both ears.  For the right ear, 
the veteran's results were 35 dB, 10 dB, 20 dB, n/a, and 50 
dB; scores for the left ear were 45 dB, 40 dB, 55 dB, n/a, 
and 60 dB for the frequencies 500, 1000, 2000, 3000, 4000 
Hertz (Hz) respectively.

The veteran submitted to another audiogram in December 1966.  
These results demonstrated greater hearing loss than the 
November 1966 audiogram as well as the June 1966 entrance 
audiogram.  For the right ear, the veteran's results were 20 
dB, 15 dB, 25 dB, n/a, and 45 dB; scores for the left ear 
were 45 dB, 50 dB, 65 dB n/a, and 55 dB for the frequencies 
500, 1000, 2000, 3000, 4000 Hertz (Hz) respectively.  The ENT 
note in January 1967 stated that the veteran had suffered 
from hearing loss prior to entry into service.  The examiner 
was merely repeating what the veteran had said during the 
examination.  The examiner did not review any previous 
medical records to make that determination and as such, his 
statements are merely lay statements.  See Espiritu.

At separation in April 1968, the results for the veteran's 
audiograph were as follows:  for the right ear 10dB, 10 dB, 
20 dB, n/a, and 40 dB; for the left ear 30 dB, 40 dB, 50 dB, 
n/a, and 50 dB for the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) respectively.  These values demonstrate a 
significant change in hearing from the veteran's entrance 
audiograph.  The Board also notes that the SOC dated February 
2003 contains a factual error.  The SOC discounted the 
veteran's private physician's opinion from July 2003, stating 
that Dr. J.I.B. had not reviewed the veteran's service 
medical records and his private records.  A letter from Dr. 
J.I.B. indicated a thorough reading of the veteran's records, 
both pre and post - service.  The report, for example, 
includes a specific reference to cross-outs and changes on 
the report of the entrance examination.

The United States Court of Appeals for Veterans Claims 
(Court) has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  However, in the instant case, the 
medical opinion of the veteran's private physician carries 
more weight than the VA examiners.  Given the fact that the 
veteran's hearing loss increased during his service, the 
Board concurs with the opinion of Dr. J.I.B., rendered in 
July 2003.

As the veteran has been granted the benefit he was seeking, 
it is determined that the Veterans Claims Assistance Act of 
2000 (VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2004).

ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



